Citation Nr: 0119249	
Decision Date: 07/24/01    Archive Date: 07/31/01	

DOCKET NO.  01-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the Department of Veterans Affairs (VA) Regional 
Office (RO) has jurisdiction to make a determination of 
whether a rating decision of November 9, 1984 (which denied 
entitlement to service connection for an acquired psychiatric 
disorder due to head injury) should be reversed or revised on 
the basis of clear and unmistakable error (CUE).

(The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for additional right leg disability due to 
medical treatment provided by VA, and whether there was CUE 
in a February 1987 Board decision that denied service 
connection for a psychiatric disorder, are addressed in 
separate Board decisions.)


REPRESENTATION

Appellant represented by:	K. M. Carpenter, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty for training with the New York 
Army National Guard from January to May 1975, periods of 
inactive duty for training thereafter, and active military 
service with the US Army from November 1976 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which found that it did not have 
jurisdiction to adjudicate the veteran's claim of CUE in a 
November 1984 RO decision that denied service connection for 
a psychiatric disorder because it was subsumed by a 1987 
Board decision.  See 38 C.F.R. § 20.1104 (2000). 


FINDINGS OF FACT

In May 2000, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran's 
attorney that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  In this case, the 
veteran's attorney filed the claim for CUE in a November 1984 
RO decision; filed the notice of disagreement with the August 
1996 RO decision, which found that it did not have 
jurisdiction to adjudicate the veteran's claim of CUE in a 
November 1984 RO decision that denied service connection for 
a psychiatric disorder because it was subsumed by a 1987 
Board decision (38 C.F.R. § 20.1104 (2000)); and the attorney 
filed the substantive appeal perfecting the appeal in 
February 1997.  After being informed by the RO in its 
statement of the case that, under 38 C.F.R. § 20.1104 (2000), 
there was no CUE in a November 1984 RO decision that denied 
service connection for a psychiatric disorder because it was 
subsumed by a 1987 Board decision, he submitted a statement, 
which was received by the RO in May 2000, wherein the 
attorney informed the RO that, regarding the claim of CUE in 
a November 1984 RO decision that denied service connection 
for a psychiatric disorder, "it is our intent to convert 
this claim to one for a Board of Veteran Appeals clear and 
unmistakable error claim".  (The issue of whether there was 
CUE in a February 1987 Board decision that denied service 
connection for a psychiatric disorder is addressed in 
separate Board decision.)  Under these circumstances, the 
Board finds that the veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


